 



Exhibit 10.1
(MALLESONS STEPHEN JAQUES LOGO) [g09857g0985701.gif]
EXECUTION VERSION
Bridge Facility Agreement
Dated 03 October 2007
Santander BanCorp (“Santander”)
Santander Financial Services, Inc. (“Santander FS”)
(each a “Borrower” and together the “Borrowers”)
National Australia Bank Limited, acting through its offshore banking unit
(ABN 12 004 044 937) (“Bank”)
Mallesons Stephen Jaques
Level 60
Governor Phillip Tower
1 Farrer Place
Sydney NSW 2000
Australia
T +61 2 9296 2000
F +61 2 9296 3999
DX 113 Sydney
www.mallesons.com

 



--------------------------------------------------------------------------------



 



Bridge Facility Agreement
Contents

              Details     1   General terms     3  
 
            1 Interpretation     3  
1.1
  Definitions     3  
1.2
  References to certain general terms     7  
1.3
  Number     8  
1.4
  Headings     8  
 
            2 The Facility and Facility Limits     8  
2.1
  Bank to fund     8  
2.2
  Maximum accommodation — Limits     8  
2.3
  Liability of the Borrowers     9  
2.4
  Purpose     9  
2.5
  Facility Fee     9  
 
            3 Using the Facility     10  
3.1
  Drawing down     10  
3.2
  Requesting a drawdown     10  
3.3
  Effect of a Drawdown Notice     10  
3.4
  Conditions to drawdown     10  
3.5
  Conditions to all drawdowns     10  
3.6
  Benefit of conditions     11  
 
            4 Interest     11  
4.1
  Interest charges     11  
4.2
  When Interest Periods begin and end     11  
 
            5 Repaying and prepaying     11  
5.1
  Repayment     11  
5.2
  Prepayment     11  
5.3
  Prepayments not available for redrawing     12  
 
            6 Payments     12  
6.1
  Manner of payment     12  
6.2
  Currency of payment     12  
6.3
  No Withholding     13  
 
            7 Cancellation     13  
 
            8 Increased costs     13  
8.1
  Compensation     13  
8.2
  Possible minimisation     14  
 
            9 Illegality or impossibility     14  
9.1
  Bank’s right to suspend or cancel     14  
9.2
  Extent and duration     14  
9.3
  Notice requiring prepayment     15  
 
            10 Representations and warranties     15  
10.1
  Representations and warranties     15  
10.2
  Repetition of representations and warranties     16  
10.3
  Reliance     16  
 
            11 Undertakings     17  
11.1
  General undertakings     17  
 
            12 Default     17  
12.1
  Events of Default     17  
12.2
  Consequences of default     19  

          ã Mallesons Stephen Jaques
9116365_5 nab santander —     Bridge Facility Agreement
  3 October 2007   i

 



--------------------------------------------------------------------------------



 



             
12.3
  Investigation of default     19  
 
            13 Early Repayment Event     19  
13.1
  Early Repayment Event     19  
13.2
  Consequences of Early Repayment Event     20  
13.3
  No default     20  
 
            14 Costs and indemnities     20  
14.1
  What the Borrowers agree to pay     20  
14.2
  Indemnity     20  
14.3
  Currency conversion on judgment debt     21  
 
            15 Interest on overdue amounts     21  
15.1
  Obligation to pay     21  
15.2
  Compounding     21  
15.3
  Interest following judgment     22  
 
            16 Application of payments     22  
 
            17 Dealing with interests     22  
17.1
  No dealing by Borrowers     22  
17.2
  Dealings by Bank     22  
 
            18 Notices and other communications     22  
18.1
  Form — all communications     22  
18.2
  Form — communications sent by email     23  
18.3
  Delivery     23  
18.4
  When effective     23  
18.5
  When taken to be received     23  
18.6
  Receipt outside business hours     24  
18.7
  Waiver of notice period     24  
 
            19 General     24  
19.1
  Application to Transaction Documents     24  
19.2
  Prompt performance     24  
19.3
  Consents     24  
19.4
  Certificates     24  
19.5
  Set-off     24  
19.6
  Discretion in exercising rights     25  
19.7
  Partial exercising of rights     25  
19.8
  No liability for loss     25  
19.9
  Conflict of interest     25  
19.10
  Remedies cumulative     25  
19.11
  Indemnities     25  
19.12
  Rights and obligations are unaffected     25  
19.13
  Inconsistent law     25  
19.14
  Supervening legislation     25  
19.15
  Time of the essence     26  
19.16
  Variation and waiver     26  
19.17
  Confidentiality     26  
19.18
  Further steps     26  
19.19
  Counterparts     27  
19.20
  Contracts (Rights of Third Parties) Act 1999 (UK)     27  
19.21
  Governing law     27  
19.22
  Serving documents     27   Schedule 1 — Conditions precedent (clause 3.4)    
28   Schedule 2 — Drawdown Notice (clause 3)     30   Signing page     31  

          ã Mallesons Stephen Jaques
9116365_5 nab santander —     Bridge Facility Agreement
  3 October 2007   ii

 



--------------------------------------------------------------------------------



 



Bridge Facility Agreement
Details
Parties

           
 
        Parties   Santander BanCorp, Santander FS and Bank
 
         
 
       
Santander
BanCorp
  Name   Santander BanCorp
 
       
 
  Co. No.   IRS TAX ID: 66-0573723
 
       
 
  Incorporated   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
 
      4th Floor
 
      San Juan, PR 00918
 
       
 
  Fax   +1-787-777-4191
 
       
 
  Telephone   +1- 787-777-4486
 
       
 
  Email   fbruno@bspr.com
 
       
 
  Attention   Fernando L. Bruno
 
         
 
       
Santander FS
  Name   Santander Financial Services, Inc.
 
       
 
  Co. No.   IRS TAX ID: 66-0422347
 
       
 
  Incorporated   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
 
      4th Floor
 
      San Juan, PR 00918
 
       
 
  Fax   +1-787-777-4191
 
       
 
  Telephone   +1-787-777-4486
 
       
 
  Email   fbruno@bspr.com
 
       
 
  Attention   Fernando L. Bruno
 
         
 
       
Bank
  Name   National Australia Bank Limited, acting through its offshore banking
unit
 
       
 
  ABN   12 004 044 937
 
       
 
  Incorporated in   The Commonwealth of Australia

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     1  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



         
 
  Address   Offshore Banking Unit
 
      Level 31
 
      500 Bourke Street
 
      Melbourne VIC 3000
 
      Australia
 
       
 
  Fax   +61 3 8641 0560
 
       
 
  Telephone   +61 3 8641 4355
 
       
 
  Email   obu@nab.com.au
 
       
Date of agreement
  See Signing page    
 
        Summary of facility
 
         
 
       
Facility
  Facility Limit   US$700,000,000
 
       
 
  Santander
BanCorp Facility
Limit   US$235,000,000
 
       
 
  Santander FS
Facility Limit   US$465,000,000
 
       
 
  Availability
Period   The period from 3 October 2007 to 23 March 2008
 
       
 
  Maturity Date   24 March 2008
 
       
 
  Margin   0.265% per annum
 
       
 
  Interest
Payment Dates   Subject to clause 4.2, the 24th of each calendar month, and the
Maturity Date (subject to clause 6.1(a))
 
       
 
  Facility Fee   Nil
 
       
 
  Purpose   To refinance borrowings from Banco Santander Puerto Rico used to pay
the amounts due to the Bank under the 2006 Bridge Facility Agreement, and for
general corporate purposes.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     2  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



Bridge Facility Agreement
General terms
     
 

1   Interpretation   1.1   Definitions

These meanings apply unless the contrary intention appears:
2006 Bridge Facility Agreement means the Bridge Facility Agreement between the
parties dated 21 December 2006, as amended by deeds dated 16 March and 20 June
2007.
Amount Owing means the total of all amounts which are then due for payment, or
which will or may become due for payment, in connection with any Transaction
Document (including transactions in connection with them) to the Bank.
Authorised Officer means:

  (a)   in the case of the Bank, a director or secretary, or an officer whose
title contains the word “director”, “associate”, “head”, “executive” or
“manager” or a person performing the functions of any of them, or any other
person nominated by the Bank as an Authorised Officer for the purposes of the
Transaction Documents; and     (b)   in the case of a Borrower, a director or
secretary or any other person appointed by the Borrower to act as an Authorised
Officer under the Transaction Documents to which it is a party.

Availability Period means the period from 3 October 2007 to 23 March 2008.
Bank means the person so described in the Details.
Borrower means Santander BanCorp or Santander FS, as the context requires.
Borrowers means Santander BanCorp and Santander FS.
Business Day means a day on which banks are open for general banking business in
Melbourne, Australia, Madrid, Spain and New York, New York (not being a
Saturday, Sunday or public holiday in any such place).
Banco Santander means Banco Santander SA.
BS Guarantee means the letter of guarantee dated on or about the date of this
Bridge Facility Agreement, given by Banco Santander in favour of the Bank.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     3  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



Control of a corporation includes the direct or indirect power to directly or
indirectly:

  (a)   direct the management or policies of the corporation; or     (b)  
control the membership of the board of directors,     (c)   whether or not the
power has statutory, legal or equitable force or is based on statutory, legal or
equitable rights and whether or not it arises by means of trusts, agreements,
arrangements, understandings, practices, the ownership of any interest in shares
or stock of the corporation or otherwise.

Costs includes costs, charges and expenses, including those incurred in
connection with advisors.
Default Rate means the Interest Rate plus 2% per annum. For the purpose of this
definition, the Interest Rate is calculated as if the overdue amount is a
Drawing with Interest Periods of 30 days (or another period chosen from time to
time by the Bank) with the first Interest Period starting on and including the
due date.
Deposit Agreement means an agreement called “Deposit and Set-off Agreement”
between Banco Santander and the Bank dated on or about the date of this
agreement.
Details means the section of this agreement headed “Details”.
Directive means:

  (a)   a law; or     (b)   a treaty, an official directive, request, guideline
or policy (whether or not having the force of law) with which responsible
financiers generally comply in carrying on their business.

Drawdown Date means the date on which a drawdown is or is to be made.
Drawdown Notice means a completed notice containing the information and
representations and warranties set out in Schedule 2.
Drawing means the outstanding principal amount of a drawdown made under the
Facility.
Early Repayment Event has the meaning given in clause 13.1.
Event of Default means an event so described in clause 12 (“Default”).
Facility means the Santander BanCorp Facility or the Santander FS Facility or
both, as the context requires.
Facility Limit means the sum of the Santander BanCorp Facility Limit and the
Santander FS Facility Limit, as each may be reduced or cancelled under this
agreement.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     4  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



Financial Report means a financial report consisting of:

  (a)   financial statements; and     (b)   any notes to those financial
statements; and     (c)   any directors’ declaration about the financial
statements and notes,

together with any reports (including any directors’ reports) attached to any of
those documents or intended to be read with any of them.
A person is Insolvent if:

  (a)   it is (or states that it is) an insolvent under administration or
insolvent (within the meaning of any relevant law); or     (b)   it is in
liquidation, in provisional liquidation, under administration or wound up or has
had a controller appointed to its property; or     (c)   it is subject to any
arrangement, assignment, moratorium or composition, protected from creditors
under any statute or dissolved (in each case, other than to carry out a
reconstruction or amalgamation while solvent on terms approved by NAB); or    
(d)   an application or order has been made (and, in the case of an application,
it is not stayed, withdrawn or dismissed within 30 days), resolution passed,
proposal put forward, or any other action taken, in each case in connection with
that person, which is preparatory to or could result in any of (a), (b) or
(c) above; or     (e)   it is otherwise unable to pay its debts when they fall
due; or     (f)   something having a substantially similar effect to (a) to
(e) happens in connection with that person under the law of any jurisdiction.

Interest Payment Date means each date shown as such in the Details.
Interest Period means, subject to clause 4.2, a period of 1 month.
Interest Rate means LIBOR plus the Margin.
LIBOR means, for any date (“Relevant Date”) and period (“Relevant Period”) and
amount (“Relevant Amount”), the rate for deposits in US dollars for the Relevant
Period (or nearest period) which appears on the Reuters Page LIBOR01 as of
11:00am, London time, on the day that is two London banking days preceding the
Relevant Date. If such rates does not appear on the Reuters Page LIBOR01, the
rate for the Relevant Date will be determined on the basis of the rates at which
deposits in US dollars are offered by the Reference Banks at approximately
11:00am., London time, on the day that is two London banking days preceding the
Relevant Date to prime banks in the London interbank market for the Relevant
Period commencing on the Relevant Date and in the Relevant Amount. The Bank will
request the principal London office of each of the Reference Banks to provide a
quotation of its rate. If at least two such quotations are provided,

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     5  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



the rate for the Relevant Date will be the arithmetic mean of the quotations. If
fewer than two quotations are provided as requested, the rate for the Relevant
Date will be the arithmetic mean of the rates quoted by major banks in New York
City, selected by the parties, at approximately 11:00am., New York City time, on
the Relevant Date for loans in US dollars to leading European banks for the
Relevant Period commencing on the Relevant Date and in the Relevant Amount.
Limit means:

  (a)   the Facility Limit;     (b)   the Santander BanCorp Facility Limit; and
    (c)   Santander FS Facility Limit,     or any of them, as the context
requires.

Material Adverse Effect means a material adverse effect on:

  (a)   the applicable Borrower’s ability to comply with its obligations under
any Transaction Document; or     (b)   the Bank’s rights under a Transaction
Document; or     (c)   the business or financial condition of the applicable
Borrower.

Margin means a margin of 0.265% per annum.
Maturity Date means 24 March 2008.
Moody’s means Moody’s Investors Service, Inc. and any successor or successors.
Potential Event of Default means an event which, with the giving of notice,
lapse of time or fulfilment of any condition, would be likely to become an Event
of Default.
Reference Banks means four major banks in the London interbank market selected
by the Bank.
S&P means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor or successors.
Santander BanCorp Facility means the facility made available to Santander
BanCorp under this agreement.
Santander BanCorp Facility Limit means US$235,000,000.
Santander FS Facility means the facility made available to Santander FS under
this agreement.
Santander FS Facility Limit means US$465,000,000.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     6  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



Santander Group means the corporate group comprising Banco Santander and its
consolidated Subsidiaries.
Subsidiary of an entity means another entity which:

  (a)   is a subsidiary of the first entity within the meaning of any applicable
legislation, if the context requires it; or     (b)   is part of the
consolidated entity constituted by the first entity and the entities it is
required to include in the consolidated financial statements it prepares, or
would be if the first entity was required to prepare consolidated financial
statements.

Taxes means taxes, levies, imposts, deductions, charges, withholdings and duties
(including any withholding tax, stamp duties and transaction duties) imposed by
any authority together with any related interest, penalties, fines and expenses
in connection with them, except if imposed on, or calculated having regard to,
the net income of the Bank or any tax imposed on the Bank as a result of
conducting business operations in Puerto Rico.
Transaction Documents means:

  (a)   this agreement;     (b)   any Drawdown Notice;     (c)   the BS
Guarantee;     (d)   the Deposit Agreement;     (e)   any document which a
Borrower or Banco Santander acknowledges in writing to be a Transaction
Document; and     (f)   any other document connected with any of them.

1.2   References to certain general terms

Unless the contrary intention appears, in this agreement:

  (a)   a reference to a group of persons is a reference to any two or more of
them jointly and to each of them individually;     (b)   an agreement,
representation or warranty in favour of two or more persons is for the benefit
of them jointly and each of them individually;     (c)   an agreement,
representation or warranty by two or more persons binds them jointly and each of
them individually but an agreement, representation or warranty by the Bank binds
the Bank individually only;     (d)   a reference to any thing (including an
amount) is a reference to the whole and each part of it;

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     7  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



  (e)   a reference to a document (including this agreement) includes any
variation or replacement of it;     (f)   the word “law” includes common law,
principles of equity, and laws made by parliament (and laws made by parliament
include State, Territory and Commonwealth laws and regulations and other
instruments under them, and consolidations, amendments, re-enactments or
replacements of any of them);     (g)   a reference to United States dollars,
dollars, $ or US$ is a reference to the lawful currency of the United States of
America;     (h)   a reference to a time of day is a reference to Melbourne
time;     (i)   the word “person” includes an individual, a firm, a body
corporate, an unincorporated association and an authority;     (j)   a reference
to a particular person includes the person’s executors, administrators,
successors, substitutes (including persons taking by novation) and assigns;    
(k)   the words “including”, “for example” or “such as” when introducing an
example, do not limit the meaning of the words to which the example relates to
that example or examples of a similar kind;     (l)   an Event of Default or
Potential Event of Default is “continuing” if it has not been waived by, or
remedied to the satisfaction of, the Bank.

1.3   Number

The singular includes the plural and vice versa.

1.4   Headings

Headings (including those in brackets at the beginning of paragraphs) and the
Summary in the Details are for convenience only and do not affect the
interpretation of this agreement.
     
 

2   The Facility and Facility Limits   2.1   Bank to fund

The Bank agrees to provide the financial accommodation requested by the
Borrowers under this agreement.

2.2   Maximum accommodation — Limits

  (a)   Subject to paragraphs (b) and (c), the maximum total amount of financial
accommodation available to the Borrowers under this agreement is the Facility
Limit.     (b)   Within the Facility Limit:

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     8  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



  (i)   the maximum total amount of financial accommodation available to
Santander BanCorp is the Santander BanCorp Facility Limit; and     (ii)   the
maximum total amount of financial accommodation available to Santander FS is the
Santander FS Facility Limit.

  (c)   To avoid doubt:

  (i)   no part of the Santander BanCorp Facility Limit is available to be
borrowed by Santander FS; and     (ii)   no part of the Santander FS Facility
Limit is available to be borrowed by Santander BanCorp.

2.3   Liability of the Borrowers

The Borrowers’ obligations to pay principal and interest in connection with the
Facilities is several and not joint. Therefore:

  (a)   a Drawing by Santander BanCorp under the Santander BanCorp Facility, all
amounts of interest (including default interest) in connection with that
Drawing, and amounts payable under clause 6.3 in connection with any payment by
Santander BanCorp, are repayable or payable (as the case may be) by Santander
BanCorp and not by Santander FS; and     (b)   a Drawing by Santander FS under
the Santander FS Facility, all amounts of interest (including default interest)
in connection with that Drawing, and amounts payable under clause 6.3 in
connection with any payment by Santander FS, are repayable or payable (as the
case may be) by Santander FS and not by Santander BanCorp.

Subject only to clause 2.5, the Borrowers are jointly and severally liable to
pay all other amounts payable under the Transaction Documents (including amounts
payable under indemnities to the extent they do not comprise amounts in the
nature of those described in paragraphs (a) or (b) or Facility Fee under clause
2.5), other than the deposit contemplated by the Deposit Agreement.

2.4   Purpose

Drawings under the Facilities may only be used to refinance borrowings from
Banco Santander Puerto Rico used to pay the amounts due to the Bank under the
2006 Bridge Facility Agreement, and for general corporate purposes, and for no
other purpose.

2.5   Facility Fee

No Facility fee is payable in connection with the Facilities.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     9  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



3   Using the Facility   3.1   Drawing down

The Borrowers need not use the Facility. However, if a Borrower wants to use a
Facility, a Borrower may do so by a single drawdown. The undrawn part of a
Facility is automatically cancelled after the Drawing is made.

3.2   Requesting a drawdown

If a Borrower wants a drawdown, it agrees to give a Drawdown Notice to the Bank
by 11.00 am (Melbourne time) on the second Business Day before the day it wants
the drawdown, or any later time agreed by the Bank. Each Borrower must provide
its own Drawdown Notice.

3.3   Effect of a Drawdown Notice

A Drawdown Notice is effective when the Bank actually receives it in legible
form. An effective Drawdown Notice is irrevocable.

3.4   Conditions to drawdown

Neither Borrower may request a drawdown until the Bank has received every item
listed in Schedule 1 (“Conditions precedent”) in form and substance satisfactory
to the Bank. Any item required to be certified must be certified by a secretary
or a director of the applicable Borrower as being true and complete as at a date
no earlier than the date of this agreement. The Bank agrees to notify the
applicable Borrower as soon as practicable after the Bank receives the final
item.

3.5   Conditions to all drawdowns

The Bank need not provide any financial accommodation unless:

  (a)   it is to be provided during the Availability Period; and     (b)   it is
satisfied that the financial accommodation is to be used solely for the purpose
described in clause 2.4; and     (c)   the Bank is satisfied that after
providing the accommodation no Limit would be exceeded; and     (d)   the Bank
has received a Drawdown Notice in respect of it; and     (e)   the Bank is
satisfied that the representations and warranties in clause 10 (“Representations
and warranties”) and in the Drawdown Notice, and the statements in the Drawdown
Notice, are correct and not misleading at the date of the Drawdown Notice and at
the date the accommodation is provided; and     (f)   the Bank is satisfied that
no Event of Default or Potential Event of Default is continuing, or would result
from the accommodation being provided; and

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     10  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



  (g)   the Bank has received all other documents and other information it
reasonably requests.

3.6   Benefit of conditions

Each condition to drawdown is for the sole benefit of the Bank and may be waived
by it.
     
 

4   Interest   4.1   Interest charges

Each Borrower agrees to pay interest on the Drawing for each of its Interest
Periods at the applicable Interest Rate. Interest:

  (a)   accrues daily from and including the first day of an Interest Period to
but excluding the last day of the Interest Period; and     (b)   is payable on
each Interest Payment Date; and     (c)   is calculated on actual days elapsed
and a year of 360 days.

4.2   When Interest Periods begin and end

  (a)   The first Interest Period for a Drawing begins on the Drawdown Date and
ends on the first 24th of the month to occur after that date.     (b)   Each
subsequent Interest Period begins on the day when the preceding Interest Period
for the Drawing ends.     (c)   An Interest Period which would otherwise end on
a day which is not a Business Day ends on the previous Business Day.     (d)  
However, an Interest Period which would otherwise end after the Maturity Date
ends on the Maturity Date.

     
 

5   Repaying and prepaying   5.1   Repayment

Each Borrower agrees to repay the Drawing in full on the Maturity Date.

5.2   Prepayment

A Borrower may prepay the Drawing in full (but not in part) by notifying the
proposed prepayment to the Bank by 11.00 am (Melbourne time) on the third
Business Day before the prepayment (once given, a notice of prepayment is
irrevocable and the Borrower is obliged to prepay in accordance with the
notice).
Interest accrued on the prepaid Drawing (or part) must be paid at the same time
as the Drawing is prepaid.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     11  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



    If the prepayment is made on an Interest Payment Date, no break costs or
other fees or charges are payable. However, if a Borrower prepays on a day other
than an Interest Payment Date, it may be liable for break costs — see clause
14.2 (“Indemnity”).   5.3   Prepayments not available for redrawing      
Amounts prepaid may not be redrawn.   6   Payments   6.1   Manner of payment    
  Unless a provision of a Transaction Document expressly states otherwise, each
Borrower agrees to make payments (including payments by way of reimbursement)
under each Transaction Document:

  (a)   on the due date (or, if that is not a Business Day, on the previous
Business Day); and     (b)   not later than 11.00 am, New York time; and     (c)
  in United States dollars in immediately available funds; and     (d)   to the
Bank by payment into the following account, or as the Bank otherwise directs:

      Bank:   Citibank NA, New York       Swift:   CITIUS33       ABA:  
21000089       For account of:   National Australia Bank Ltd
(Offshore Banking Unit)       Account No.:   36244285       Reference:  
OBU/Santander

    If the Bank directs a Borrower to pay a particular party or in a particular
manner, a Borrower is taken to have satisfied its obligation to the Bank by
paying in accordance with the direction.       A Borrower satisfies a payment
obligation only when the Bank or the person to whom it has directed payment
receives the amount.   6.2   Currency of payment       Each Borrower waives any
right it has in any jurisdiction to pay an amount other than in the currency in
which it is due in accordance with clause 6.1.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     12  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



    However, if the Bank receives an amount in a currency other than that in
which it is due:

  (a)   it may convert the amount received into the due currency (even though it
may be necessary to convert through a third currency to do so) on the day and at
such rates (including spot rate, same day value rate or value tomorrow rate) as
it reasonably considers appropriate. It may deduct its usual Costs in connection
with the conversion; and     (b)   a Borrower satisfies its obligation to pay in
the due currency only to the extent of the amount of the due currency obtained
from the conversion after deducting the Costs of the conversion.

6.3   No Withholding       All payments to be made by a Borrower must be made
without set-off or counter-claim, and be free and clear of any withholding or
deduction for Taxes unless prohibited by law. If any deduction is required by
law, the relevant Borrower will make the deduction, pay any Taxes, and pay to
the Bank further amount(s) sufficient to ensure that the Bank receives the same
net amount as it would have received if no deduction had been made.   7  
Cancellation       Before a Drawing is made, a Borrower may cancel an undrawn
Facility in whole or in part by notifying the Bank on or before the third
Business Day before the cancellation is to take effect. A partial cancellation
must be at least US$1,000,000 and a whole multiple of US$1,000,000. Once given,
the notice is irrevocable. The relevant Limits reduce by the amount of any
cancellation.   8   Increased costs   8.1   Compensation       Each Borrower
agrees to compensate the Bank on demand if the Bank determines that:

  (a)   a Directive or change in Directive, in either case applying for the
first time after the date of this agreement; or     (b)   a change in a
Directive’s interpretation or administration by an authority after the date of
this agreement; or     (c)   compliance by the Bank or any of its Related
Entities with any such Directive, changed Directive or changed interpretation or
administration

    directly or indirectly:

  (i)   increases the cost of the Facility to the Bank or any of its Related
Entities; or

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     13  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             



 



--------------------------------------------------------------------------------



 



  (ii)   reduces any amount received or receivable by the Bank, or the effective
return to, the Bank or any of its Related Entities, in connection with the
Facility; or     (iii)   reduces the return on capital allocated to the
Facility,.

    In this clause 8.1, a reference to a Directive does not include a Directive
imposing or changing the basis of a tax on the overall net income of the Bank or
any tax imposed on the Bank as a result of conducting business operations in
Puerto Rico.       The Bank shall notify the Borrowers of any event occurring
after the date of this agreement entitling the Bank to compensation under this
clause 8.1 as promptly as practicable, but in any event within 30 days after the
Bank obtains actual knowledge thereof, provided that if the Bank fails to give
such notice to the Borrowers within 30 days after it obtains actual knowledge of
such event, the Bank shall only be entitled to payment under clause 8.1 for
costs or other amounts incurred or payable from and after the date that is
30 days prior to the date of actual notice to the Borrowers.       Compensation
need not be in the form of a lump sum and may be demanded as a series of
payments.   8.2   Possible minimisation       Each Borrower agrees to compensate
the Bank whether or not the increase or reduction could have been avoided.
However, if a Borrower asks, the Bank agrees to consider ways of minimising any
increase or reduction.   9   Illegality or impossibility   9.1   Bank’s right to
suspend or cancel       This clause 9 applies if the Bank determines that:

  (a)   a change in a Directive; or     (b)   a change in the interpretation or
administration of a Directive by an authority; or     (c)   a Directive,

    applying for the first time after the date of this agreement, makes it (or
will make it) illegal or impossible in practice for the Bank to fund, provide,
or continue to fund or provide, financial accommodation under the Transaction
Documents. In these circumstances, the Bank, by giving a notice to the
Borrowers, may suspend or cancel some or all of the Bank’s obligations under
this agreement as indicated in the notice.   9.2   Extent and duration       The
suspension or cancellation:

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     14  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



  (a)   must apply only to the extent necessary to avoid the illegality or
impossibility; and     (b)   in the case of suspension, may continue only for so
long as the illegality or impossibility continues.

9.3   Notice requiring prepayment       If the illegality or impossibility
relates to the Drawing, the Bank, by giving a notice to the Borrowers, may
require prepayment of all or part of the Drawing and interest accrued on that
part. Each Borrower agrees to repay the amount specified within 30 Business Days
after receiving the notice (or, if earlier, on the date the illegality or
impossibility arises).   10   Representations and warranties   10.1  
Representations and warranties       Each Borrower represents and warrants in
respect of itself that:

  (a)   (incorporation and existence) it has been incorporated in accordance
with the laws of its place of incorporation, is validly existing under those
laws and has power and authority to carry on its business as it is now being
conducted; and     (b)   (power) it has power to enter into the Transaction
Documents to which it is a party and comply with its obligations under them; and
    (c)   (no contravention or exceeding power) the Transaction Documents and
the transactions under them which involve it do not contravene its constituent
documents (if any) or any law or obligation by which it is bound or to which any
of its assets are subject, where such contravention has or is likely to have a
Material Adverse Effect, or cause a limitation on its powers or the powers of
its directors to be exceeded; and     (d)   (authorisations) it has in full
force and effect the authorisations necessary for it to enter into the
Transaction Documents to which it is a party, to comply with its obligations and
exercise its rights under them and to allow them to be enforced; and     (e)  
(validity of obligations) its obligations under the Transaction Documents are
valid and binding and are enforceable against it in accordance with their terms;
and     (f)   (benefit) it benefits by entering into the Transaction Documents
to which it is a party; and     (g)   (accounts) its most recent Financial
Report given to the Bank complies with the requirements of any applicable laws
and:

  (i)   complies with any applicable accounting standards; and

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     15  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             



 



--------------------------------------------------------------------------------



 



  (ii)   gives a true and fair view of its financial position and performance
or, if it is required to prepare consolidated financial statements, the
financial position and performance of the consolidated entity constituted by it
and the entities it is required to include in the consolidated financial
statements; and

  (h)   (solvency) there are no reasonable grounds to suspect that it is unable
to pay its debts as and when they become due and payable; and     (i)   (not a
trustee) unless stated in the Details, it does not enter into any Transaction
Document as trustee; and     (j)   (litigation) there is no pending or
threatened proceeding affecting it or any of its assets before a court,
authority, commission or arbitrator in which a decision against it (either alone
or together with other decisions) is likely to have a Material Adverse Effect;
and     (k)   (Event of Default) no Event of Default or Potential Event of
Default is continuing; and     (l)   (default under law — Material Adverse
Effect) it is not in breach of a law or obligation affecting it or its assets in
a way which has had, or is likely to have, a Material Adverse Effect; and    
(m)   (full disclosure) all information provided by it to the Bank (whether
following a request from the Bank or otherwise) and which is used by the Bank in
its assessment of the nature and amount of the risk undertaken by the Bank in
entering into the Transaction Documents, and doing anything in connection with
them, is complete and accurate as of the time such information is provided to
the Bank; and     (n)   (no immunity) it has no immunity from the jurisdiction
of a court or from legal process; and     (o)   (residency) the Borrower is a
company resident in Puerto Rico for taxation purposes and is not resident for
taxation purposes in any other jurisdiction; and     (p)   (no PE) the Borrower
does not enter into the transactions contemplated by the Transaction Documents
in carrying on business at or through a permanent establishment in Australia.

10.2   Repetition of representations and warranties       The representations
and warranties in this clause 10 are taken to be also repeated (by reference to
the then current circumstances) on each Drawdown Date and (in the case of those
in clause 10.1(d), (g), (h), (n) and (o)) on each Interest Payment Date.   10.3
  Reliance       Each Borrower acknowledges that the Bank has entered into the
Transaction Documents in reliance on the representations and warranties in this
clause 10.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     16  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



  11   Undertakings   11.1   General undertakings       Each Borrower
undertakes:

  (a)   (accounting records) to keep proper accounting records; and     (b)  
(conduct of business) to conduct its business (including collecting debts owed
to it) in the ordinary course consistent with its practices as at the date of
this agreement; and     (c)   (no cessation of business) not, without the Bank’s
consent, (which shall not be unreasonably withheld) significantly change the
general character of any business it conducts; and     (d)   (information) to
give the Bank any document or other information that the Bank reasonably
requests from time to time; and     (e)   (status certificates) on request from
the Bank, to give the Bank a certificate signed by two of its Authorised
Officers which states whether an Event of Default or Potential Event of Default
is continuing; and     (f)   (maintain authorisations) to obtain, renew on time
and comply with the terms of each authorisation necessary for it to enter into
the Transaction Documents to which it is a party, to comply with its obligations
and exercise its rights under them and to allow them to be enforced; and     (g)
  (annual accounts) to give its audited Financial Report for each financial year
to the Bank within 120 days after the end of that financial year.

  12   Default   12.1   Events of Default       Each of the following is an
Event of Default:

  (a)   (non-payment — Transaction Document) a Borrower does not pay on time any
amount payable by it under any Transaction Document in the manner required under
it; or     (b)   (cross default) any present or future monetary obligations of a
Borrower for amounts totalling more than US$3,000,000 (or equivalent) are not
satisfied on time (or at the end of their period of grace) or become prematurely
payable as a result of a default of a Borrower.         (In this clause 12.1(b),
a “monetary obligation” means a monetary obligation in connection with:

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     17  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



  (i)   money borrowed or raised; or     (ii)   any hiring arrangement,
redeemable preference share, letter of credit or financial markets transaction
(including a swap, option or futures contract), performance bond or guarantee
facility; or     (iii)   a guarantee or indemnity in connection with anything
referred to in clauses 12.1(b)(i) or 12.1(b)(ii)); or

  (c)   (enforcement against assets) distress is levied or a judgment, order or
Encumbrance is enforced, or becomes enforceable, against any property of a
Borrower having a value of more than US$3,000,000 (or equivalent); or     (d)  
(incorrect representation or warranty) a representation or warranty made, or
taken by clause 10.2 to be repeated, by or for a Borrower in this agreement or
the Deposit Agreement, or by Banco Santander in the BS Guarantee, is found to
have been incorrect or misleading when made or so taken to be repeated; or    
(e)   (Insolvency) a Borrower or Banco Santander becomes Insolvent; or     (f)  
(ceasing business) a Borrower or Banco Santander stops payment on any of its
material obligations, ceases to carry on its business or a material part of it,
or threatens to do either of those things except to reconstruct or amalgamate
while solvent on terms approved by the Bank; or     (g)   (voidable Transaction
Document) a Transaction Document or a transaction in connection with it is or
becomes (or is claimed to be) wholly or partly void, voidable or unenforceable
or does not have (or is claimed not to have) the priority the Bank intended it
to have, in each case, as a result of events not due to the acts or omissions of
the Bank (“claimed” in this paragraph means claimed by a Borrower or any of its
Related Entities or anyone on behalf of any of them); or     (h)   (change of
Control) after the date of this agreement:

  (i)   the persons who at the date of this agreement have Control of a Borrower
cease to have Control of the Borrower; or     (ii)   one or more persons (other
than a member of the Santander Group) acquire Control of a Borrower; or    
(iii)   one or more persons acquire Control of Banco Santander; or

  (i)   (appointment of manager) a person is appointed under legislation to
manage any part of the affairs of a Borrower or Banco Santander; or     (j)  
(Material Adverse Effect) an event occurs which has, or is likely to have (or a
series of events occur which, together, have, or are likely to have), a Material
Adverse Effect; or

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     18  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



  (k)   (no Deposit) subject to clause 2.2 of the Deposit Agreement, Banco
Santander fails to place the Deposit Amount in the Deposit Account by the
Deposit Date (as each of those terms is defined in the Deposit Agreement) in
accordance with the Deposit Agreement; or     (l)   (non-compliance with other
obligations) a Borrower or Banco Santander does not comply with any other
obligation under any Transaction Document and, if the non-compliance can be
remedied, does not remedy the non-compliance within ten days.

12.2   Consequences of default       If an Event of Default is continuing, then
the Bank may declare at any time by notice to the Borrowers that:

  (a)   subject to clause 2.3, an amount equal to the Amount Owing is either:

  (i)   payable on demand; or     (ii)   immediately due for payment;

  (b)   the Bank’s obligations specified in the notice are terminated.

    The Bank may make either or both of these declarations. The making of either
of them gives immediate effect to its provisions.   12.3   Investigation of
default       If the Bank reasonably believes that an Event of Default is, or
may be, continuing, the Bank may appoint a person to investigate this. Each
Borrower agrees to co-operate with the person and comply with every reasonable
request they make. If there is or was an Event of Default, the Borrowers agree
to pay all Costs in connection with the investigation.   13   Early Repayment
Event   13.1   Early Repayment Event       It is an Early Repayment Event if, by
5.00pm (Melbourne time) on 31 October 2007 (or a later time agreed in writing
between the Bank and Banco Santander), the Bank and Banco Santander have not
either:

  (a)   agreed in writing the “Deposit Rate” for the purposes of the Deposit
Agreement; or     (b)   agreed and fully documented alternative security to that
contemplated by the Deposit Agreement, which alternative security and
documentation is satisfactory in form and substance to the Bank in its absolute
discretion.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     19  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



13.2   Consequences of Early Repayment Event       If an Early Repayment Event
occurs, then the Bank may, at any time after that event occurs, declare by
written notice to the Borrowers that:

  (a)   subject to clause 2.3, an amount equal to the Amount Owing is payable in
full by a time and date set out in that notice (which must be no earlier than
30 days after the date of that notice); and     (b)   the Bank’s obligations
under this agreement specified in the notice are terminated.

    The Bank is not obliged to make this declaration, but the making of it gives
immediate effect to its provisions. The Borrowers agree to comply strictly with
any such declaration and notice.   13.3   No default       To avoid doubt, the
occurrence of an Early Repayment Event, in and of itself, does not constitute an
Event of Default or any other default or breach by any party of an obligation
under a Transaction Document.   14   Costs and indemnities   14.1   What the
Borrowers agree to pay       The Borrowers agree to pay or reimburse the Bank
for:

  (a)   all its reasonable Costs in drafting and negotiating a Transaction
Document; and     (b)   enforcing a Transaction Document,

    including, but not limited to, legal Costs.       The Borrowers must pay all
stamp duty in connection with a Transaction Document.   14.2   Indemnity      
The Borrowers indemnify the Bank against any liability or loss arising from, and
any Costs incurred in connection with:

  (a)   financial accommodation requested under a Transaction Document not being
provided in accordance with the request for any reason except default of the
Bank; or     (b)   financial accommodation under a Transaction Document being
repaid, discharged or made payable other than at its maturity or on an Interest
Payment Date applicable to it or as otherwise allowed under the terms of a
Transaction Document; or     (c)   the Bank acting in connection with a
Transaction Document in good faith on fax, telephone, email or written
instructions purporting to

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     20  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



originate from the offices of a Borrower or to be given by an Authorised Officer
of a Borrower; or

  (d)   an Event of Default; or     (e)   the Bank exercising or attempting to
exercise a right or remedy in connection with a Transaction Document after an
Event of Default; or     (f)   any indemnity the Bank gives a controller or
administrator of the Borrowers.

The Borrowers agree to pay amounts due under this indemnity on demand from the
Bank.

14.3   Currency conversion on judgment debt

If a judgment, order or proof of debt for an amount in connection with a
Transaction Document is expressed in a currency other than that in which the
amount is due under the Transaction Document, then the Borrowers indemnify the
Bank against:

  (a)   any difference arising from converting the other currency if the rate of
exchange used by the Bank under clause 6.2 (“Currency of payment”) for
converting currency when it receives a payment in the other currency is less
favourable to the Bank than the rate of exchange used for the purpose of the
judgment, order or acceptance of proof of debt; and     (b)   the Costs of
conversion.

The Borrowers agree to pay amounts due under this indemnity on demand from the
Bank.
     
 

15   Interest on overdue amounts

15.1   Obligation to pay

If a Borrower does not pay any amount under this agreement on the due date for
payment, the relevant Borrower agrees to pay interest on any such amount at the
Default Rate. The interest accrues daily from (and including) the due date to
(but excluding) the date of actual payment and is calculated on actual days
elapsed and a year of 360 days.
The relevant Borrower agrees to pay interest under this clause on demand from
the Bank.

15.2   Compounding

Interest payable under clause 15.1 (“Obligation to pay”) which is not paid when
due for payment may be added to the overdue amount by the Bank at intervals
which the Bank determines from time to time or, if no determination

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     21  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



is made, every 30 days. Interest is payable on the increased overdue amount at
the Default Rate in the manner set out in clause 15.1 (“Obligation to pay”).

15.3   Interest following judgment

If a liability becomes merged in a judgment, the relevant Borrower agrees to pay
interest on the amount of that liability as an independent obligation. This
interest:

  (a)   accrues daily from (and including) the date the liability becomes due
for payment both before and after the judgment up to (but excluding) the date
the liability is paid; and     (b)   is calculated at the judgment rate or the
Default Rate (whichever is higher).

The relevant Borrower agrees to pay interest under this clause on demand from
the Bank.
     
 

16   Application of payments

Subject to clause 2.3, the Bank may apply amounts paid by the Borrowers towards
satisfaction of the Borrowers’ obligations under the Transaction Documents in
the manner it sees fit, unless the Transaction Documents expressly provide
otherwise. This appropriation overrides any purported appropriation by a
Borrower or any other person.
     
 

17   Dealing with interests

17.1   No dealing by Borrowers

The Borrowers may not assign or otherwise deal with their rights under any
Transaction Document or allow any interest in them to arise or be varied, in
each case, without the Bank’s consent.

17.2   Dealings by Bank

The Bank may assign or otherwise deal with its rights under the Transaction
Documents (including by assignment or participation) without the consent. of any
person, provided, however, that the Bank may not assign its rights under the
Transaction Documents to any member of the Santander Group without the
Borrowers’ written consent.
     
 

18   Notices and other communications

18.1   Form — all communications

Unless expressly stated otherwise in the Transaction Documents, all notices,
certificates, consents, approvals, waivers and other communications in
connection with a Transaction Document must be in writing, signed by the sender
(if an individual) or an Authorised Officer of the sender and marked

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     22  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



for the attention of the person identified in the Details or, if the recipient
has notified otherwise, then marked for attention in the way last notified.

18.2   Form — communications sent by email

Communications sent by email need not be marked for attention in the way stated
in clause 18.1 (“Form — all communications”). However, the email must state the
first and last name of the sender.
Communications sent by email are taken to be signed by the named sender.

18.3   Delivery

Communications must be:

  (a)   left at the address set out or referred to in the Details; or     (b)  
sent by prepaid ordinary post (airmail, if appropriate) to the address set out
or referred to in the Details; or     (c)   sent by fax to the fax number set
out or referred to in the Details; or     (d)   sent by email to the address set
out or referred to in the Details.

However, if the intended recipient has notified a changed address or fax number,
then communications must be to that address or number.

18.4   When effective

Communications take effect from the time they are received or taken to be
received under clause 18.5 (“When taken to be received”) (whichever happens
first) unless a later time is specified.

18.5   When taken to be received

Communications are taken to be received:

  (a)   if sent by post, three days after posting (or seven days after posting
if sent from one country to another); or     (b)   if sent by fax, at the time
shown in the transmission report as the time that the whole fax was sent; or    
(c)   if sent by email:

  (i)   when the sender receives an automated message confirming delivery; or  
  (ii)   four hours after the time sent (as recorded on the device from which
the sender sent the email) unless the sender receives an automated message that
the email has not been delivered,

whichever happens first.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     23  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



18.6   Receipt outside business hours

Despite clauses 18.4 (“When effective”) and 18.5 (“When taken to be received”),
if communications are received or taken to be received under clause 18.5 after
5.00 pm in the place of receipt or on a non-Business Day, they are taken to be
received at 9.00 am on the next Business Day and take effect from that time
unless a later time is specified.

18.7   Waiver of notice period

The Bank may waive a period of notice required to be given by a Borrower under
this agreement.
     
 

19   General

19.1   Application to Transaction Documents

If anything in this clause 19 (“General”) is inconsistent with a provision in
another Transaction Document, then the provision in the other Transaction
Document prevails for the purposes of that Transaction Document.

19.2   Prompt performance

Subject to clause 19.15 (“Time of the essence”):

  (a)   if a Transaction Document specifies when a Borrower agrees to perform an
obligation, the Borrower agrees to perform it by the time specified; and     (b)
  the Borrowers agree to perform all other obligations promptly.

19.3   Consents

The Borrowers agree to comply with all conditions in any consent the Bank gives
in connection with a Transaction Document.

19.4   Certificates

The Bank may give the Borrowers a certificate about an amount payable or other
matter in connection with a Transaction Document. The certificate is sufficient
evidence of the amount or matter, unless it is proved to be incorrect.

19.5   Set-off

If an Event of Default is continuing, the Bank may, in its absolute discretion,
set off any amount owing by the Bank to a Borrower (whether or not due for
payment) against any amount due for payment by a Borrower to the Bank under a
Transaction Document.
The Bank may do anything necessary to effect any set-off under this clause
(including varying the date for payment of any amount owing by the Bank to a
Borrower and making currency exchanges). This clause applies despite any other
agreement between a Borrower and the Bank.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     24  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



19.6   Discretion in exercising rights

The Bank may exercise a right or remedy or give or refuse its consent under a
Transaction Document in any way it considers appropriate (including by imposing
conditions).

19.7   Partial exercising of rights

If the Bank does not exercise a right or remedy under a Transaction Document
fully or at a given time, the Bank may still exercise it later.

19.8   No liability for loss

The Bank is not liable for loss caused by the exercise or attempted exercise of,
failure to exercise, or delay in exercising, a right or remedy under a
Transaction Document.

19.9   Conflict of interest

The Bank’s rights and remedies under any Transaction Document may be exercised
even if this involves a conflict of duty or the Bank has a personal interest in
their exercise.

19.10   Remedies cumulative

The rights and remedies of the Bank under any Transaction Document are in
addition to other rights and remedies given by law independently of the
Transaction Document.

19.11   Indemnities

Any indemnity in a Transaction Document is a continuing obligation, independent
of the Borrowers’ other obligations under that Transaction Document and
continues after the Transaction Document ends. It is not necessary for the Bank
to incur expense or make payment before enforcing a right of indemnity under a
Transaction Document.

19.12   Rights and obligations are unaffected

Rights given to the Bank under a Transaction Document and the Borrowers’
liabilities under it are not affected by anything which might otherwise affect
them at law.

19.13   Inconsistent law

To the extent permitted by law, each Transaction Document prevails to the extent
it is inconsistent with any law.

19.14   Supervening legislation

Any present or future legislation which operates to vary the obligations of the
Borrowers in connection with a Transaction Document with the result that the
Bank’s rights, powers or remedies are adversely affected (including by way of
delay or postponement) is excluded except to the extent that its exclusion is
prohibited or rendered ineffective by law.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     25  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



19.15   Time of the essence

Time is of the essence in any Transaction Document in respect of an obligation
of a Borrower to pay money.

19.16   Variation and waiver

A provision of a Transaction Document, or right created under it, may not be
waived or varied except in writing signed by the party or parties to be bound.

19.17   Confidentiality

Each party agrees not to disclose information provided by any other party that
is not publicly available (including the existence or contents of any
Transaction Document) except:

  (a)   to any person in connection with an exercise of rights or a dealing with
rights or obligations under a Transaction Document (including in connection with
preparatory steps such as negotiating with any potential assignee or potential
sub-participant or other person who is considering contracting with the Bank in
connection with a Transaction Document); or     (b)   to a person considering
entering into (or who enters into) a credit swap with the Bank involving credit
events relating to a Borrower or any of its Related Entities; or     (c)   to
officers, employees, legal and other advisers and auditors of a Borrower or the
Bank; or     (d)   to any party to this agreement or any related entity of any
party to this agreement, provided the recipient agrees to act consistently with
this clause 19.17; or     (e)   with the consent of the party who provided the
information (such consent not to be unreasonably withheld); or     (f)   as
required by any law or stock exchange.

Each party consents to disclosures made in accordance with this clause 19.17.

19.18   Further steps

The Borrowers agree to do anything the Bank asks (such as obtaining consents,
signing and producing documents and getting documents completed and signed):

  (a)   to bind the Borrowers and any other person intended to be bound under
the Transaction Documents;     (b)   to show whether the Borrowers are complying
with this agreement.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     26  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



19.19   Counterparts

This agreement may consist of a number of copies, each signed by one or more
parties to the agreement. If so, the signed copies are treated as making up the
one document.

19.20   Contracts (Rights of Third Parties) Act 1999 (UK)

A person who is not a party to this agreement has no rights under the Contracts
(Rights of Third Parties) Act 1999 (UK) to enforce any term of this Agreement.

19.21   Governing law

Each Transaction Document is governed by the law in force in England and Wales
and the Borrowers and the Bank submit to the non-exclusive jurisdiction of the
courts of England and Wales and Victoria, Australia.

19.22   Serving documents

Without preventing any other method of service, any document in a court action
may be served on a party by being delivered to or left at that party’s address
for service of notices under clause 18.3 (“Delivery”). The Borrowers have
appointed Jim Inches of the Loan Administration Department of the London Branch
of Banco Santander located at 100 Ludgate Hill, London EC4M 7NJ as their agent
for receipt of process in England and Wales in relation to any proceedings
before the English courts in connection with any Transaction Document, and
represent he has agreed to so act. The Borrowers agree that a failure by a
process agent to notify the relevant Borrower of the process will not invalidate
the proceedings concerned.
EXECUTED as an agreement

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     27  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



Bridge Facility Agreement
Schedule 1 — Conditions precedent (clause 3.4)
Conditions to first drawdown

•   Each item must be in form and substance satisfactory to the Bank.   •   The
Bank may also require other documents and information (see clause 3.5(g))   •  
Certification is to be by a director or secretary of the applicable Borrower,
that the item is true and complete as at a date no earlier than the date of this
agreement.

     
 

             
 
  Item   Form   Required for
 
           
1
  Certificate signed by an Authorised Officer confirming that its
Constitution/memorandum and articles have not been changed since the date they
were given to the Bank in connection with the 2006 Bridge Facility Agreement  
Certified copy   Each Borrower
 
           
2
  A certificate of good standing in relation to each Borrower   Original   Each
Borrower
 
           
3
  Extract of minutes of a meeting of the Borrowers’ board of directors which
evidences the resolutions:   Certified copy   Each Borrower
 
           
 
 
(a)   authorising the signing and delivery of the Transaction Documents to which
the entity is a party and the observance of obligations under those documents;
and
       
 
           
 
 
(b)   appointing Authorised Officers of the entity.
       
 
           
4
  Specimen signature of   Certified copy   Each Borrower
 
           
 
 
(a)   each Authorised Officer of the entity; and
       
 
           
 
 
(b)   each other person who is authorised to sign a Transaction Document for the
Borrowers.
       
 
           
5
  This agreement fully signed.   Original   Each Borrower
 
           
6
  The BS Guarantee fully signed.   Original   Banco Santander
 
           
7
  The Deposit Agreement fully signed.   Original   Banco Santander

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     28  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



             
 
  Item   Form   Required for
 
           
8
  Legal opinion from Pietrantoni Mendez & Alvarez LLP acting as Puerto Rico
counsel to each Borrower.   Original   Borrower

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     29  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



Bridge Facility Agreement
Schedule 2 — Drawdown Notice (clause 3)

    To: National Australia Bank
       Offshore Banking Unit
       Level 31, 500 Bourke Street
       Melbourne, VIC 3000
       Australia

Attention: Associate
[Date]
Drawdown Notice — Bridge Facility Agreement between Santander BanCorp, Santander
Financial Services, Inc. and National Australia Bank Limited, acting through its
offshore banking unit, dated [          ] 2007 (“Bridge Facility Agreement”)
Under clause 3.2 (“Requesting a drawdown”) of the Bridge Facility Agreement, the
Borrower gives notice as follows.1
The Borrower wants to borrow under the Facility.

•   The requested Drawdown Date is [          ]2.

•   The amount of the proposed drawdown is US$[          ].

•   The proposed drawdown is to be paid to:

         
 
  Account number:   [                    ]
 
  Account name:   [                    ]
 
  Correspondent Bank:   [                    ]
 
  Swift:   [                    ]
 
  Beneficiary Bank:   [                    ]
 
  Swift:   [                    ]
 
  Beneficiary:   [                    ]

The Borrower represents and warrants that the representations and warranties in
the Bridge Facility Agreement are correct and not misleading on the date of this
notice and that each will be correct and not misleading on the Drawdown Date.
Clause 1 of the Bridge Facility Agreement applies to this notice as if it was
fully set out in this notice.

                      [Name of person] being an      Authorised Officer of
[Name of Borrower]       

Instructions for completion

1   All items must be completed.   2   Must be a Business Day within the
Availability Period.

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     30  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 



--------------------------------------------------------------------------------



 



Signing page
DATED: 03 October 2007

             
SIGNED for and on behalf of
  )        
SANTANDER BANCORP
  )        
 
  )        
 
  )        
 
  )        
 
  )        
 
  )        
/s/ Carlos M. García
  )   /s/ José R. González    
Signature
  )   Signature    
 
  )        
Name: Carlos M. García
  )   Name: José R. González    
Title: Senior Executive Vice President and Chief Operating Officer
      Title: President and Chief Executive Officer    
 
           
SIGNED for and on behalf of
  )        
SANTANDER FINANCIAL
  )        
SERVICES, INC.
  )        
 
  )        
 
  )        
 
  )        
 
  )        
/s/ José R. González
  )   /s/ Mariá Calero    
Signature
  )   Signature    
 
  )        
Name: José R. González
  )   Name: Mariá Calero    
Title: Director
  )   Title: Director    
 
           
SIGNED by James Macmillian
  )        
 
  )        
as attorney for NATIONAL
  )        
AUSTRALIA BANK LIMITED,
  )        
acting through its offshore banking
  )        
unit, under power of attorney dated
  )        
 
  )        
in the presence of:
  )        
 
  )        
 
  )        
/s/ Anesh Balgobind
  )   /s/ James Macmillan    
Signature of witness
  )   By executing this agreement the    
 
  )   attorney states that the attorney has    
Anesh Balgobind
      received no notice of revocation of    
Name of witness (block letters)
      the power of attorney    

                       
ã Mallesons Stephen Jaques
      Bridge Facility Agreement     31  
9116365_5 NAB Santander —
      3 October 2007        
2007 Renewal Facility
             
Agreement
             

 